DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed January 4, 2022 has been entered. Claims 1-6 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed September 28, 2021.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent No. 5445329) in view of Davis (PCT International Application Publication No. WO 93/06418) and in further view of Chesebrough (US Patent No. 158246).
Regarding Claim 1, Anderson discloses “an apparatus for treating process material” (abstract), with “process material” including municipal solid waste, oil contaminated soils, organic materials, and inorganic materials (col. 2 lines 4-8). The apparatus is capable of cleaning metal and glass objects (col. 14 lines 43-46) The 
Anderson discloses a container rotatable about a longitudinal axis (Fig. 1, col. 4 lines 54-59: “A further aspect of the present invention involves a method for treating process material. The method includes introducing a first batch of process material to be treated into the interior of a first vessel which has a longitudinal axis, rotating the first vessel about its longitudinal axis”; a vessel is interpreted as a container), 
having a closed first end and a second end provided with a loading/unloading opening closed by a removable door (Fig. 1, door 160 on the left-hand side of the vessel, which is interpreted as the second end; as there is only one door on one end of the vessel, the other end must be closed and thus the right-hand side endcone is interpreted to be the first end; col. 3 lines 4-10: “In accordance with another aspect of the invention, an apparatus for treating process material through use of heat and pressure includes a vessel having a longitudinal axis and an opening which communicates with an interior of the vessel for allowing process material to be introduced into the interior of the vessel, a removable door for closing the opening in the vessel”; this reads on the opening for loading, closed by a removable door; col 22 line 60- col 23 line 4: “After the autoclave door has been moved to the stored position 160… the vessel begins rotating at a relatively low speed (approximately two rpm in the illustrated embodiment) in the unloading direction to help facilitate removal of the waste material from the interior of the vessel”; this reads on the opening for unloading closed by a removable door), 

at least one hollow helical blade which extends between said first end and said second end (Fig. 1, col. 9 lines 40-49: “In the intermediate section 26 of the vessel 22 as shown in FIG. 20, each of the fluid transport conduits 138 extends helically through the vessel. Preferably, each one of the fluid transport conduits 138 makes a single complete 360 degree helical revolution between opposite ends of the intermediate section 26 of the vessel 22”; intermediate section 26 is the entire cylindrical portion of the vessel, not including the end cones, which are interpreted as the first and second ends; therefore, since the helical blades extend between opposite ends of the section 26 which are in contact with the end cones, they extend between first and second ends) 
and protrudes inwardly from the inner wall of the container (Fig. 13, Fig. 20-22, col. 9 lines 40-60: “In the intermediate section 26 of the vessel 22 as shown in FIG. 20, each of the fluid transport conduits 138 extends helically through the vessel… As seen in FIGS. 20-22, each of the fluid transport conduits 138 can be defined by two plates 148 that are each secured to the inner surface of the vessel wall 150 in any suitable 
Anderson teaches a liquid inlet chamber (Fig. 13, col. 8 lines 49-58: “The manifold 92 is also provided with a liquid supply inlet 114 and a liquid return outlet 116. The liquid supply inlet 114 fluidly communicates with an annular fluid supply channel 118 formed between the outer surface 120 of the centrally disposed conduit 95 of the manifold 92 and the inner surface 22 of the cylindrical end portion of the vessel 22. The annular fluid supply channel 118 opens into an enlarged annular chamber portion 124 which communicates with several fluid transport conduits 138”; the annular chamber portion 124 is the liquid inlet chamber) 
and a liquid discharge chamber (Fig. 13, col. 8 lines 59-64: “The liquid return outlet 116 is in fluid communication with an annular fluid return channel 126 which is defined between two longitudinally extending, generally cylindrical extensions 128 at the rearward end 30 of the vessel 22. The annular fluid return channel 126 opens into an annular chamber portion 130 which also communicates with the fluid transport conduits 138.”; the annular chamber portion 130 is the liquid discharge chamber) located at the rotary joint at the first end of the container (interpreted above as the connection between the manifold 92 and the vessel 22),
and a hollow helical blade with a helical cavity (as described above) having an inlet in fluid communication with said liquid inlet chamber at the first end of the container 
Davis discloses a method of disposing medical waste by feeding it into an apparatus in which waste is first shredded and then indirectly heated by at least one rotatable hollow screw conveyor that transports the waste from one end to another (pp. 2 lines 11-27).  The screw conveyor is of a helical shape (Fig. 4b) and the heat conducting medium comprises of heated oil, a heated gas, steam, saturated steam, or superheated steam. Davis teaches the apparatus used in the method wherein steam supplied by a steam generator is circulated within each of the hollow screws (pp. 6 lines 16-19, Fig. 1). Therefore, it is inherent that there is a steam inlet in fluid communication with the hollow cavity of the screw conveyor. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the liquid heat conducting medium of Anderson for steam, as taught by Davis. This would modify the liquid inlet chamber that is located at the rotary joint at the first end of the container and is in fluid communication with the helical cavity of the hollow helical blade, as taught by of 
Anderson teaches a second cavity within the hollow helical blade that extends from the first end of the container to the second end (Fig. 13, 20-22, col.9 lines 50-60: “As seen in FIGS. 20-22, each of the fluid transport conduits 138 can be defined by two plates 148 that are each secured to the inner surface of the vessel wall 150 in any suitable manner. The two plates 148 project inwardly towards the interior of the vessel 22 and are joined to one another by a pipe-section 152 having a generally circular cross-section. Thus, the space defined by the two plates 148 and the pipe 152 constitute the liquid return conduits 142 while the hollow interior of the generally circular pipe 152 constitutes the liquid supply conduits 140.”; it has been established above that fluid transport conduits 138 extend from the first end to the second end and thus the helical cavity in the conduits would also extend from the first end to the second end) 
and Anderson teaches the hollow helical blade with an outlet at the second end of the container in fluid communication with the second cavity within the helical blade (Fig. 13, col. 10 lines 26-33: “Thus, heated fluid supplied to the liquid supply inlet 114 flows from the rear cone section 30 of the vessel 22 to the forward end of the intermediate section 26 of the vessel 22 by way of the liquid supply conduit 140. Upon reaching the forward end of the intermediate section 26, the heated fluid flows into the liquid return conduit 142 where it flows back towards the rear cone section 30 of the vessel 22”; it is inherent that there must be an outlet through which the liquid fluid flows 
Anderson modified by Davis teaches that the steam from the steam inlet chamber at the first end flows into a hollow cavity (liquid supply conduit 140) located in the tip of the helical blade, towards the second end, and subsequently, it enters the second hollow cavity in the base of the helical blade (liquid return conduit 142), flowing back from the second end to the condensate discharge chamber at the first end (Anderson Fig. 13, col. 9 lines 9-25: “As noted above and as seen with reference to FIG. 13, the annular chamber portions 124, 130 fluidly communicate with what are generally termed as fluid transport conduits 138. As seen more particularly in FIGS. 20-22, each of the liquid transport conduits 138 includes a liquid supply conduit 140 and a liquid return conduit 142. The liquid supply conduit 140 fluidly communicates with the annular chamber 124 as seen in FIG. 13 by way of a through-hole 144 provided in the wall at the rear cone portion 30 of the vessel 22. Likewise, the liquid return conduit 142 fluidly communicates with the annular chamber 130 by way of a through-hole 146 provided in the wall at the rear cone portion 30 of the vessel 22. In that way, liquid which is supplied to the inlet 114 in the manifold 92 will flow into the liquid supply conduit 140, and liquid in the liquid return conduit 142 will flow into the liquid return outlet 116.”, col. 10 lines 17-34: “At the forward end of the intermediate section 26 of the vessel 22, the liquid 
However, Anderson modified by Davis does not teach wherein the container has a hollow wall including an inner wall, an outer wall, and a hollow space which extends from the first end to the second end. Anderson modified by Davis does not teach the outlet of the helical cavity being in fluid communication with such a hollow space and wherein the condensate discharge chamber of the rotary joint is in fluid communication with the hollow space so that steam emerging out of the first hollow helical cavity (liquid supply conduit 140) flows from the second end back to the first end through the hollow space, instead of a second helical cavity (liquid supply conduit 142). 
	Chesebrough discloses an apparatus for indirectly cooling lards and liquors by circulating water through a revolving hollow helical blade in fluid communication with a hollow outer wall (pp. 1, par. 3: “My invention relates to apparatus for cooling lard and liquors preparatory to being put up for shipment; and the invention herein consists, 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the steam return conduit of Modified Anderson to be a hollow wall consisting of an outer wall, a inner wall, and a hollow space, as taught by Cheseborough, to achieve the predictable result of facilitating greater heat transfer for materials located near the walls of the apparatus. As a result of this modification, the outlet of the helical cavity would be in fluid communication with the hollow space of the wall and the condensate discharge chamber of the rotary joint would be in fluid communication with the hollow space so that steam emerging out of the first hollow helical cavity (liquid supply conduit 140) flows from the second end back to the first end through the hollow space, instead of a second helical cavity (liquid supply conduit 142).
Regarding claim 2, Modified Anderson teaches the apparatus according to claim 1 (as described above), wherein said inner wall has a radius with respect to said rotation axis, wherein said helical hollow blade has a height, and wherein the ratio 
Regarding claim 3, Modified Anderson teaches the apparatus according to claim 2 (as described above), wherein said helical cavity has a height, and wherein the ratio between said height of the cavity and said height of the hollow helical blade is equal to 100.4 ± 10%. (Fig. 13 shows that the helical blades 138 and conduit 140  have finite heights; it would be obvious to one having ordinary skill in the art to arrive at the claimed ratio through routine optimization because the ratio is a result-effective variable that affects the heat transfer area and the amount of material that can be treated and it is a well-known principle in the field of heat exchangers to calculate the calculate the optimal or desired heat transfer area using the dimensions of vessel used for heat exchange).
Regarding claim 4, Modified Anderson teaches the apparatus according to claim 1 (as described above) wherein said wall has a cylindrical shape between said first end and said second end (Fig. 1, Fig. 3, Fig. 4; the shape of the vessel between the end cones was already cylindrical, and thus the hollow wall of Anderson modified by Cheseborough would also be cylindrical). 

	Regarding claim 6, Modified Anderson teaches the apparatus according to claim 1, wherein said hollow helical blade carries out transportation of the products within the container from said first end towards said second end, and vice versa, following rotation of the container about said longitudinal axis (col. 15 lines 29-36: “The rotation of the vessel in the loading direction is meant to refer to rotation of the vessel in a direction that will cause the material to be moved towards the rearward end of the vessel through the rotary action of the liquid transport conduits 138 (FIGS. 20-25). In the illustrated embodiment, rotation of the vessel in the loading direction is meant to refer to clockwise rotation of the vessel as seen from the rearward end”, col. 22 line 66- col. 23 line 3: “Once the vessel has been lowered to the position 22" shown in FIG. 1, the vessel begins rotating at a relatively low speed (approximately two rpm in the illustrated .

Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive.  
In response to Applicant's arguments that Anderson teaches away from using steam as an indirect heating medium in contrast to the instant claim’s recitation that the apparatus is intended to be used with steam, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The instant claim does not explicitly teach that the apparatus comprises of steam and thus the scope of the claim is limited to the solid structures recited in the claim. In the four instances of the term, “steam” in claim 1, three of them use “steam” to modify “inlet chamber”, which does not lend any structure to the inlet chamber. In the fourth instance, “steam” is used in the context of the relative placement of the condensate discharge chamber, the hollow space, the steam inlet chamber, the helical cavity, the first end, and the second end, but a liquid heat conducting medium could have been used instead, and the structure would not be any different. As described above, Modified Anderson has a similar structure that allows its liquid heat conducting medium to flow from its first end to its second end and back, one that maps onto all parts of the 
In response to Applicant’s argument that there was no reason to modify Anderson using Chesebrough, the reason was given on page 12 of the Office Action. Chesebrough recites, “whereby the circulation of the water is made continuous both inside and outside of the inner wall of the cooling-tank, the entire surface of the helix revolving within the liquid, while the water is forced through said helix, giving the advantage, in connection with the hollow cylinder, of cooling the center of the liquid in the tank, while the tank itself is cooled by the outside escaping current” (pp. 1 par. 3). Thus, there is motivation to recirculate the heat conducting medium through a hollow jacket in the wall of Anderson rather than through a second helical cavity referred to as liquid return conduit 142 (Anderson Fig. 13) for the purpose of providing heat transfer to the materials in contact with the inner surface of the tank in addition to the materials located near the center of the tank. With the original design of Anderson, returning heat transfer fluid is recirculated back to the first end via a second helical cavity, which means there is less heat transfer between materials located further away from the center of the inner space of apparatus because the surface area of the inner wall that does not have the helical protrusions is left unused for heat transfer. 
In response to Applicant’s argument that Anderson modified by Chesebrough would lack a condensate discharge chamber in its rotary joint that receives steam from the hollow space, the Office Action specifically modified the liquid return conduit 142 of . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C./           Examiner, Art Unit 1796 

/KEVIN JOYNER/           Primary Examiner, Art Unit 1799